In an action to recover a brokerage commission, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated August 21, 1986, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Whether the defendants’ motion is viewed as one pursuant to CPLR 3211 or 3212, dismissal of the complaint was properly denied. The defendants have not established, as a matter of law, that the plaintiffs commission was contingent upon the closing of title with the potential buyer. Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.